—- Application by petitioners (which will be treated as made under art. 78 of the CBLR) to prohibit the Family Count, Westchester County, from amending or in any way interfering with the terms of a divorce decree insofar as it pertains to the custody of four infants of the parties thereto; and for other relief. Cross motion by the respondents to dismiss the application on the ground that it is insufficient as a mutter of law. Cross motion granted; application dismissed, without costs. Ughetta, Acting P. J., Christ, Brennan, Hill and Rabin, JJ., concur,